DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 each recite tray panels using broad language such as ‘at least one other tray panel’ and ‘an additional tray panel’.  Claims 3 and 14 recite tray front, rear, and side panels.  The manner of recitation is unclear if claims 3 and 14 recite front, rear, and side panels that are additional elements to the bottom panel, the at least one other panel, and the additional panel (so 7 tray panels recited) or if the other tray panel and additional tray panel refer to two of the front, rear, and side panels.  For purpose of examination on the merits, the examiner interprets the claims as the front, rear, and side tray panels are not in addition to the other tray panel and additional tray panel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-9, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lekel (US 5,495,983) in view of McDonald (US 2010/0140333 A1).
Regarding claim 1, Lekel teaches a container formed from a blank of sheet material (Fig. 2), the container comprising: an outer tray 20 (Fig. 2) comprising a bottom wall 24, front 26 and rear 22 walls (Fig. 4)  disposed opposite one another and extending upwardly from respective front and rear edges of the bottom wall, and first and second side walls disposed opposite one another and extending upwardly from respective first and second side edges of the bottom wall; a fold-in tray hingedly connected along at least a portion of an upper edge of at least one of said first side wall, said second side wall, and said front wall, the fold-in tray configured to nest in a nested position within the outer tray such that, in the nested position, a tray bottom panel 50 opposes the bottom wall of the outer tray and is adjacent to the bottom wall of the outer tray along substantially an entire area of the tray bottom panel (Fig. 6), at least one other tray panel 48 extends upwardly from an edge of the tray bottom panel toward the upper edge of the at least one of said first side wall, said second side wall, and said front wall, and an additional tray panel 52 extends upwardly from an edge of the tray bottom panel opposite the at least one other tray panel and adjacent to a wall opposite the at least one of said first side wall, said second side wall, and said front wall; and a top closure 44, the top closure comprising a top closure panel hingedly connected along an upper edge of the rear wall and separate from the fold-in tray (Fig. 6).  
Lekel does not mention leak resistance.  The examiner notes that ‘leak resistance’ as a function is broad, as it could refer to liquid or granular contents, and a tray may be leak resistant for large granules.  Where a carton is made from a moisture resistant material, for example plastic, the container would be leak resistant for certain situations, like a food item with BBQ sauce on it.  McDonald teaches an analogous box win an inner tray and teaches it is known to form the blank out of plastic materials as an alternative to cardboard (0049).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the container of Li using plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPO 416.
Regarding claim 2, Lekel teaches the fold-in tray is hingedly connected along an upper edge of the front wall 26 via a hinged connection, and wherein said fold-in tray is only connected to said outer tray via said hinged connection (Fig. 8).
Regarding claim 3, Lekel teaches the fold-in tray 18 comprises the tray bottom panel 50, a tray first side panel 54, a tray second side panel 54a, a tray front panel 48, and a tray rear panel 52 (Figs. 2 and 6).
Regarding claim 8, Lekel teaches a blank of sheet material (Fig. 2) for forming a container, the blank comprising: an outer-tray-forming portion 20 configured to form an outer tray in a set-up container, the outer-tray-forming portion comprising a front panel 26 configured to form a front wall of the outer tray in the set-up container, a rear panel 22 configured to form a rear wall of the outer tray in the set-up container, a first side panel 32 configured to form a first side wall of the outer tray in the set-up container, a second side panel 32a configured to form a second side wall of the outer tray in the set-up container, and a bottom-forming portion 24 comprising at least one bottom panel, the bottom-forming portion configured to form a bottom wall of the outer tray in the set-up container; a fold-in-tray-forming portion 18 configured to form a fold-in tray in the set-up container, the fold-in-tray-forming portion comprising a tray bottom panel 50 and at least one other tray panel 48, wherein the fold-in-tray-forming portion is hingedly connected along at least a portion of an edge of at least one of the first side panel, the second side panel, and the front panel, wherein the fold-in tray is configured to nest in a nested position within the outer tray in the set-up container such that, in the nested position, the tray bottom panel opposes the bottom wall of the outer tray and is adjacent to the bottom wall of the outer tray (Fig. 6), and the at least one other tray panel is configured to extend upwardly from an edge of the tray bottom panel toward the edge of the at least one of the first side panel, the second side panel, and the front panel, and an additional tray panel 52 is configured to extend upwardly from an edge of the tray bottom panel opposite the at least one other tray panel and adjacent to a panel of the outer-tray-forming portion that is opposite the at least one of the first side panel, the second side panel, and the front panel, wherein the fold-in-tray-forming portion is configured to form the fold-in tray in the set-up container such that the fold-in tray is at least leak resistant; and a top closure, the top closure comprising a top closure panel hingedly connected along an upper edge of the rear wall and separate from the fold-in tray.
Regarding claim 9, Lekel teaches the fold-in-tray forming portion is hingedly connected to the front panel 26 along an upper edge of the front panel via a hinged connection (Figs. 4-6), and wherein said fold-in-tray-forming portion is only connected to said outer-tray-forming portion via said hinged connection (Fig. 2).
Regarding claim 14, Lekel teaches the fold-in-tray-forming portion 18 comprises a tray bottom panel 50 configured to form a bottom wall of the fold-in tray in the set-up container, a tray first side panel 50 and a tray second side panel 50a configured to form respective first and second side walls of the fold-in tray in the set-up container, and a tray front panel 48 and a tray rear panel 52 configured to form respective front and rear walls of the fold-in tray in the set-up container, wherein the tray front panel is hingedly connected to the front panel along an edge of the front panel (Figs. 2 and 6).
Regarding claim 18, Lekel teaches in the nested position, an upper edge of the at least one other tray panel is disposed a distance from the upper edge of the at least one of said first side wall, said second side wall, said front wall (Fig. 3).

Claims 1-3, 6, 8-9, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 7,661,578 B2) in view of Lekel (US 5,495,983) in view of McDonald (US 2010/0140333 A1).
Regarding claims 1 and 8, Li teaches a container (Figs. 2-3) formed from a blank of sheet material (Fig. 1), the container comprising: an outer tray comprising a bottom wall 120 (Fig. 2), front 112 and rear 116 walls disposed opposite one another and extending upwardly from respective front and rear edges of the bottom wall, and first and second side walls 114 disposed opposite one another and extending upwardly from respective first and second side edges of the bottom wall; a fold-in tray hingedly connected along at least a portion of an upper edge of at least one of said first side wall, said second side wall, and said front wall, the fold-in tray configured to nest in a nested position within the outer tray and a top closure, the top closure comprising a top closure panel 140 hingedly connected along an upper edge of the rear wall and separate from the fold-in tray.  Li does not teach the claimed tray arrangement or mention leak resistance.  
Regarding the tray arrangement, Lekel teaches an analogous container with a fold-in tray and teaches using a tray compatible tray insert configured to nest in a nested position within the outer tray such that, in the nested position, a tray bottom panel 50 opposes the bottom wall of the outer tray and is adjacent to the bottom wall of the outer tray along substantially an entire area of the tray bottom panel (Fig. 6), at least one other tray panel 48 extends upwardly from an edge of the tray bottom panel toward the upper edge of the at least one of said first side wall, said second side wall, and said front wall, and an additional tray panel 52 extends upwardly from an edge of the tray bottom panel opposite the at least one other tray panel and adjacent to a wall opposite the at least one of said first side wall, said second side wall, and said front wall.  It would have been obvious to one of ordinary skill in the art to use the fold in tray of Lekel with the motivation of partitioning the inside to hold similar the types items as taught by Lekel.
Regarding leak resistance, the examiner notes that ‘leak resistance’ as a function is broad, as it could refer to liquid or granular contents, and a tray may be leak resistant for large granules.  Where a carton is made from a moisture resistant material, for example plastic, the container would be leak resistant for certain situations, like a food item with BBQ sauce on it.  McDonald teaches an analogous box win an inner tray and teaches it is known to form the blank out of plastic materials as an alternative to cardboard (0049).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the container of Li using plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPO 416.
Regarding claims 2 and 9, Li teaches the fold-in tray is hingedly connected along an upper edge of the front wall 112 via a hinged connection (Fig. 3), and wherein said fold-in tray is only connected to said outer tray via said hinged connection (Fig. 1).
Regarding claims 3 and 14, Li is modified using the fold-in tray of Lekel, and Lekel teaches the fold-in tray 18 comprises the tray bottom panel 50, a tray first side panel 54, a tray second side panel 54a, a tray front panel 48, and a tray rear panel 52 (Figs. 2 and 6).
Regarding claim 6, Li teaches the top closure comprises a top tuck flap 142 hingedly connected to the top closure panel 140, the top tuck flap configured to tuck into an interior space of the container adjacent the front wall (col 2 lines 28-36).
Regarding claim 18, Li is modified using the fold-in tray of Lekel, and Lekel teaches in the nested position, an upper edge of the at least one other tray panel is disposed a distance from the upper edge of the at least one of said first side wall, said second side wall, said front wall (Fig. 3).
Regarding claim 19, Li teaches the hinged connection is interrupted by an aperture (Fig. 1).
Regarding claim 20, Li teaches the front panel 112 is hingedly connected to the first side panel 114 and hingedly connected to the second side panel 114, and at least one of the first side panel and the second side panel is hingedly connected to a bottom panel of the bottom-forming portion 122 (Fig. 1).

Claims 7, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 7,661,578 B2) in view of Lekel (US 5,495,983) in view of McDonald (US 2010/0140333 A1) as applied to claims 1 and 8 above, and further in view of Magnusson (US 7,992,764 B2).  
Regarding claims 7 and 13, Li does not teach an automatic bottom, though Li teaches the bottom wall can use any conventional form (col 2 lines 19-21).  Magnusson teaches an analogous container and teaches providing a bottom panel arrangement for a crush lock bottom that automatically forms (col 4 lines 1-3).  It would have been obvious to one of ordinary skill in the art to use an automatic bottom arrangement as taught by Magnusson with the motivation of erecting the box in a single movement, as taught by Magnusson (col 2 lines 66-col 3 lines 3).
Regarding claim 17, Li does not teach a glue flap.  Li is modified to use an automatic bottom as taught by Magnusson.  Magnusson teaches a glue flap (extending from panel 4; Fig. 1) hingedly connected to at least one of the front panel, the rear panel, the first side panel, and the second side panel, wherein the glue flap is configured to adhere to another of the front panel, the rear panel, the first side panel, or the second side panel via an adhesive (col 3 lines 61-66).  This kind of glue flap is a manufacturer’s joint flap and used to secure the blank into a tubular form and is facilitates function of the automatic bottom by holding the container in the tube form when it is collapsed.  It would have been obvious to one of ordinary skill in the art to include this flap in the structure of Li for that purpose.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 7,661,578 B2) in view of Lekel (US 5,495,983) in view of McDonald (US 2010/0140333 A1) as applied to claim 8 above, and further in view of Stonehouse (US 2016/0039561 A1).  Li teaches a top tuck flap  142 hingedly connected to the top closure panel 140 via a longitudinal fold line, the longitudinal fold line being interrupted by a cut line (Fig. 1).  Li does not teach the cut line defines a tab. Stonehouse teaches an analogous box and teaches using a cut line to define a tab 40 to provide a finger catch that permits a user to easily lift the cover (0016).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Li with a finger tab as taught by Stonehouse for that purpose.

Allowable Subject Matter
Claims 4-5, 10-11, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The current application is directed at a tray sized to fill a container, and the applied prior art are structures designed to partition the container.  The recited claims are novel over various vertical partitions that share similar structure.  The currently applied rejection is a horizontal partition.  The horizontal partitions of the prior art do not teach the limitations of claims 15-16, which recites the tray overlies and abuts the bottom wall, as a horizontal partition that divides the interior would inherently not do this.  The prior art does not teach or suggest using the claimed gussets of claims 4-5 and 10-11 in such horizontal partitions.

Response to Arguments
Applicant’s arguments, see Remarks, filed 07/14/2022, with respect to the rejection(s) of claims 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lekel (US 5,495,983) and other previous references.  Accordingly, this action is made non-final.  Applicant argues persuasively that the limitations of clams 1 and 8 were directed at tray panels being adjacent the wall that joined the tray to the outer container and the wall on the opposite side of the container, noting that structure of the invention is a nesting tray and the applied prior art is a vertical partition, which would not be adjacent the opposite wall.   Lekel teaches a tray structure that is a horizontally oriented partition that extends across the inside of the container and is nested low enough (Fig. 6) that the tray bottom panel can be considered to be adjacent the bottom of the tray.   While not currently applied in any rejection, other references, such as Gordon (US 4,836,383), teach similar horizontal partitions and are similarly applicable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for partition structures relevant to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734      

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734